BORDEN, J., with whom CALLAHAN, C. J.,
joins, concurring and dissenting. I agree with the majority in its ultimate conclusion that the plaintiff has not stated *21a valid cause of action under General Statutes § Sl-fllq.1 I disagree with the conclusion of the majority, however, expressed in part I of its opinion, that § 31-51q applies to the plaintiffs expression at his private employer’s workplace. I conclude, to the contrary, that the statute is intended to reach only speech or conduct of a private employee that, based on its location or circumstance, is or would be protected against governmental, and not private, action. Concomitantly, however, in my view the statute does not reach expressive activity, such as that alleged by the plaintiff, that takes place on a private employer’s property and involves only restrictive activity by his private, nongovernmental employer, because the constitutional guarantees protected by the statute do not reach such activity. I therefore concur in the result reached by the majority, but dissent from its analysis of the controlling statute.
I
I address briefly the three fundamental flaws in the majority’s analysis of § 31-51q. First, despite its repeated references to “a literal reading of the statute,” to a “literal construction of § 31-51q,” and to the language of the statute as its “point of departure,” the majority ignores the core of the statute, namely, that it subjects to civil liability for damages any employer *22who disciplines or discharges an employee “on account of the exercise by such employee of rights guaranteed by the first amendment to the United States Constitution or sections 3,4 or 14 of articlefirst of the Constitution of the state . . . .” (Emphasis added.) Nowhere does the majority discuss the meaning of this language, which, properly interpreted, compels the conclusion that the statute does not apply to this case. Moreover, in assuming without analysis that this language poses no obstacle to its conclusion, the majority also assumes that the legislature that enacted this language was uninformed about the subject matter of its own legislation.
Second, the majority sets up the proverbial straw man by characterizing the defendant’s argument as limited to the proposition that “the legislature meant to confine the statute to the conduct of governmental actors . . . .” This is an unduly cramped reading of the defendant’s position, which is that the statute does not reach private speech on an employer’s private property, and that it would raise serious constitutional questions if it were construed to do so.
Furthermore, even if that were the sum of the defendant’s argument, we have never considered ourselves barred from a proper interpretation of a statute by the litigants’ specific assertions. Moreover, the defendant’s position, properly understood, simply mirrors the reasoning of the trial court in this case, and the reasoning of Judge Hennessy’s concurring opinion in the Appellate Court. See Cotto v. United Technologies Corp., 48 Conn App. 618, 632, 711 A.2d 1180 (1998) (Hennessy, J., concurring). It is difficult to understand why we should read the defendant’s reliance on those opinions more narrowly than the opinions themselves.
Third, the majority, in footnote 5 of its opinion, suggests that I have raised on my own the question of “the constitutional rights of employers to express their own *23political views,” and that the defendant has not done so. Thus, the majority dismisses one of the central points of this dissent with the statement that if and “when the rights of an employee under § 31-51q conflict with the employer’s free expression rights ... we will be required to resolve any such conflict in light of the particular facts and circumstances presented.” The majority, however, mischaracterizes the argument of the defendant. In reliance on Redgrave v. Boston Symphony Orchestra, Inc., 855 F.2d 888 (1st Cir. 1988), cert. denied, 448 U.S. 1043, 109 S. Ct. 869, 102 L. Ed. 2d 993 (1989), the defendant in its brief explicitly argued that “a private employer does not have a constitutional right to discriminate or retaliate, but does have a constitutional right to speak that is on an equal footing with the free speech right of others,” and explicitly pointed to “the difficulty in enforcing through a statute the protection of an employee’s speech against an employer who has an equal constitutional right to be free from state interference on a matter of speech . . . .” (Emphasis added.)
Contrary to the assertion of the majority, therefore, the conflict between the employee’s and the employer’s expressive rights is presented by this case, at least insofar as that conflict must necessarily inform the question of statutory interpretation that this case presents. Moreover, that conflict is presented “in light of the particular facts and circumstances presented” by the plaintiffs allegations in this case. I turn, therefore, to the question of statutory interpretation presented in this appeal.
II
The defendant moved to strike the plaintiffs complaint on the ground that it failed to state a cause of action under § 31-51q. The trial court agreed, reasoning that the “[plaintiffs speech at his workplace is not *24protected by the first amendment of the United States Constitution or section 3, 4 or 14 of article first of the Connecticut constitution.” The gist of the trial court’s reasoning was that, because both the first amendment and article first protect speech only from governmental, and not private, conduct, the statute did not protect the plaintiffs expressions as against his private employer at his private, as opposed to a governmental, workplace.
The Appellate Court, although reaching the same result in a divided opinion, took a different view of the scope of the statute. The majority of that court concluded “that § 31-51q applies to some activities and speech that occur at the workplace . . . .” Cotto v. United Technologies Corp., supra, 48 Conn App. 628. Analogizing the scope of the statute to the protection afforded governmental employees under 42 U.S.C. § 1983,2 the majority reasoned that the determination of whether such protection was afforded required the drawing of a line, on a case-by-case basis, “between nonconstitutional speech involving employment conditions and practices and constitutional speech involving public issues.” Id., 629. Applying that standard, the majority then concluded that the “issue of whether the [defendant] should have ‘expected’ the plaintiff to display a flag may be the subject of a grievance involving a condition of employment, but it is not a matter of public interest.” Id., 631. Therefore, according to the Appellate Court majority, the plaintiff had not stated a valid cause of action under § 31-51q. Id., 632.
*25The concurring opinion of Judge Hennessy took a narrower view of the statute. In his view, § 31-51qsimply did not apply to the facts alleged by the plaintiff because “the statute applies only to violations of constitutional rights.” Id., 634 (Hennessy, J., concurring). Judge Hennessy reasoned that because both the first amendment and article first apply only to the acts of the state, and not to the acts of private persons; id., 632; and because the speech, having occurred on private property, was not protected by either constitutional provision, the statute did not apply to the present case. Id., 633-34.
On appeal to this court, the plaintiff claims that, although the majority of the Appellate Court was correct in its preliminary conclusion that § 31-51q applies to the present case, it was incorrect in its ultimate conclusion regarding whether the plaintiffs expressive activity was protected. The defendant claims that the Appellate Court was correct in its ultimate conclusion that the plaintiffs conduct was not protected. The defendant also presents the reasoning of Judge Hennessy’s concurring opinion, which mirrors the reasoning of the trial court, as an alternate ground for affirmance of the judgment of the Appellate Court; see Practice Book § 63-4; namely, that § 31-51q does not apply to the facts alleged by the plaintiff. I agree with the defendant’s alternate ground for affirmance.
Whether § 31-51q applies to the events resulting in the discharge of the plaintiff by the defendant presents a question of statutory interpretation. “The process of statutory interpretation involves a reasoned search for the intention of the legislature. Frillici v. Westport, 231 Conn. 418, 431, 650 A.2d 557 (1994). In other words, we seek to determine, in a reasoned manner, the meaning of the statutory language as applied to the facts of this case, including the question of whether the language actually does apply. In seeking to determine that meaning, we look to the words of the statute itself, to the *26legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter. . . . Id.; Carpenteri-Waddington, Inc. v. Commissioner of Revenue Services, 231 Conn. 355, 362, 650 A.2d 147 (1994); United Illuminating Co. v. Groppo, 220 Conn. 749, 755-56, 601 A.2d 1005 (1992).” (Internal quotation marks omitted.) United Illuminating Co. v. New Haven, 240 Conn. 422, 431-32, 692 A.2d 742 (1997). Applying these principles, I conclude that the statute is intended to reach only speech or conduct of an employee that, based on its location or circumstance, is or would be protected against governmental, and not private, action.3 Concomitantly, however, the statute does not reach expressive activity, such as that alleged by the plaintiff, that takes place on a private employer’s property and involves only restrictive conduct by his private, nongovernmental employer, because those constitutional guarantees simply do not reach such activity.
I begin with the language of the statute. The core of the protection under § 31-51q is “the exercise by such employee of rights guaranteed by the first amendment to the United States Constitution or section 3, 4 or 14 of article first of the Constitution of the state . . . .” The first amendment of the United States constitution, *27stated generally, guarantees freedom of religion, freedom of speech, freedom of the press, and the rights of peaceable assembly and to petition the government for a redress of grievances. It is axiomatic that the first amendment, which applies to the states through the due process clause of the fourteenth amendment, guarantees those freedoms and rights only against governmental, and not private, action. Rendell-Baker v. Kohn, 457 U.S. 830, 837-38, 102 S. Ct. 2764, 73 L. Ed. 2d 418 (1982). Freedom of speech “traditionally has content only in relation to state action — the state must be neutral as to all expression, and must not unreasonably restrain speech or expression. The right is to be free of state regulation . . . .” (Emphasis in original.) Redgrave v. Boston Symphony Orchestra, Inc., supra, 855 F.2d 904. A necessary corollary of that fundamental constitutional principle is that the first amendment does not guarantee the conduct contemplated by those freedoms and rights where that conduct takes place on private property and is not restricted or coerced by state action in any way. Lloyd Corp. v. Tanner, 407 U.S. 551, 567, 92 S. Ct. 2219, 33 L. Ed. 2d 131 (1972); Cologne v. Westfarms Associates, 192 Conn. 48, 56-57, 469 A.2d 1201 (1984). It is also well established that §§ 3, 4 and 14, of article first of the state constitution, which, stated generally, guarantee freedom of religion, speech and the press, and the rights of peaceful assembly and to petition the government for redress of grievances, guarantee those freedoms and rights only against governmental, and not private, action. Cologne v. Westfarms Associates, supra, 61-63.
Thus, when the legislature referred in § 31-51q to the exercise by the employee “of rights guaranteed by the first amendment to the United States Constitution or section 3, 4 or 14 of article first of the Constitution of the state,” that language strongly suggests that it was intended to have the same meaning in the statute that it *28has in its well established constitutional jurisprudence. That meaning plainly is limited to restriction by governmental action.
It is true that, in colloquial speech, people may refer to their “constitutional right of free speech” in contexts other than governmental interference. That reference, however, is based on an uninformed view of the constitutional guarantee. It is possible, of course, that the legislature had this colloquialism in mind when it enacted § 31-51q. In the absence of a strong showing, however, we should not, as the majority implicitly does, attribute to the legislature a status of being uninformed about the subject matter of its own legislation. There is no such showing here.
Furthermore, the broad sweep of the constitutional protections to which § 31-51q refers, and their general natures, similarly suggest that the statute applies only to governmental action. The statute refers to much more than speech by an employee, and includes the constitutional guarantees of freedom of religion and of the press, and the constitutional rights of peaceable assembly and to petition the government for a redress of grievances. These other expressive constitutional guarantees are normally thought of, even colloquially, only with regard to governmental activity. Although it is possible to conceive of situations in which conduct by a private employer might be seen as interfering with the right to publish a newspaper, it certainly requires some strain on the statutory language to think of factual situations that would fall within that guarantee. Moreover, certain of these other constitutional guarantees are associated only with governmental action, and have no discernible application to workplace activity, namely, the first amendment’s textual prohibition against the establishment of a religion, and the rights, under both the first amendment and § 14, of article first, *29of peaceable assembly and to petition the government for a redress of grievances.
I acknowledge that there is language in the statute that could be interpreted to point to a broader scope of the statute than I have identified. For example, § 31-51q specifically includes “the state and any instrumentality or political subdivision thereof’ within the meaning of the term “any employer.” That provision, however, is more plausibly read as a specific recognition that, at the least, the state and its subdivisions stand on the same footing as a private employer, and are therefore subject to the same statutory damages action as a private employer, rather than an indication of a legislative intent that the statute reaches private conduct on private premises. Without that language, for example, an employee bringing an action under § 31-51q for having been disciplined or discharged by the state for his or her exercise of the specified constitutional rights, might have been met with the arguments that: (1) “any employer” does not include the state, on the basis of an assertion that statutes imposing liabilities on the state must do so with specificity; see, e.g., Struckman v. Burns, 205 Conn. 542, 558, 534 A.2d 888 (1987) (state not required to pay prejudgment interest where statute does not expressly waive sovereign immunity); and (2) in such a case, therefore, the employee’s remedies would be an action under 42 U.S.C. § 1983, or an attempt to fashion a cognizable action directly under the state constitution. Compare Kelley Property Development, Inc. v. Lebanon, 226 Conn. 314, 316, 627 A.2d 909 (1993), with Binette v. Sabo, 244 Conn. 23, 25-26, 710 A.2d 688 (1998). With that language, however, § 31-51q makes clear that those arguments would be without merit.
It is also true that the proviso in § 31-51q, namely, that the employee’s conduct “does not substantially or materially interfere with the employee’s bona fide job *30performance or the working relationship between the employee and the employer,” can be seen as suggesting activity of the employee that might take place at the worksite. That possible inference does not, however, compel a conclusion that the statute was intended to reach such activity. In other words, that language also can be read to refer to nonworksite speech and, therefore, would be consistent with the conclusion, suggested more strongly by the core of the statute, that the statute does not reach private workplace activity.
Furthermore, interpreting the statute to apply to private workplace conduct could — and, in the present case, does — bring two competing sets of expressive rights into conflict, and therefore places the state, in the form of the courts, on one side of that contest. Such a construction raises serious constitutional issues. It is well established that we construe statutes to avoid, rather than to confront, such issues. Castagno v. Wholean, 239 Conn. 336, 344, 684 A.2d 1181 (1996). The majority, however, places an interpretation on the statute that brings such a confrontation to the fore.
The Massachusetts Supreme Judicial Court has interpreted the Massachusetts Civil Rights Act in just that fashion.4 The United States Court of Appeals for the *31First Circuit has cogently identified the constitutional difficulty in the application of the Massachusetts Civil Rights Act where expressive rights are involved. In Redgrave v. Boston Symphony Orchestra, Inc., supra, 855 F.2d 890, the plaintiff brought an action against the defendant under that act for canceling her appearance as a narrator of a performance because of her support of the Palestine Liberation Organization. The Court of Appeals stated: “[W]here the issue is the plaintiffs ‘right’ to free speech, the analogy [to the federal statute prohibiting private racial discrimination] is strained. Such a right traditionally has content only in relation to state action — the state must be neutral as to all expression, and must not unreasonably restrain speech or expression. The right is to be free of state regulation, so that all private speech is formally on equal footing as a legal matter. In the traditional context, this means that various private actors can, without state interference, battle it out in the marketplace of ideas.
“In the present case, this application of the statute is made doubly unusual because, unlike in the typical discrimination case, there are free speech interests on the defendant’s side of the balance as well. The plaintiffs statutory ‘free speech’ right against the defendant is to be measured against the defendant’s constitutional right against the state. If it were to enforce the statute, the state would be entering the marketplace of ideas in order to restrict speech that may have the effect of ‘coercing’ other speech.
“We have grave concerns about the implication of such a conflict. If constitutional protections are effectively to protect private expression, they must do so, to some extent, even when the expression (or lack thereof) of one private person threatens to interfere with the expression of another. . . . The courts, noting that free speech guarantees protect citizens against governmental restraints upon expression, have hesitated *32to permit governments to referee disputes between speakers lest such mediation, even when it flies the banner of ‘protecting speech,’ interfere with the very type of interest it seeks to protect.” (Emphasis in original.) Id., 904.
The same danger applies in the present case. The defendant has a viable expressive interest in seeing that its workplace — which it owns and in which its products are produced — be festooned with American flags. Moreover, it is likely that, in most cases in which an employee claims that his or her right to express himself or herself at the workplace has been stifled by the employer, the employer would have some corresponding expressive interest at stake as well.5 Interpreting § 31-51q so as to apply to private workplace expression, as the majority does, places the power of the state, in the form of the court that enforces the employee’s cause of action; see Shelley v. Kraemer, 334 U.S. 1, 68 S. Ct. 836, 92 L. Ed. 1161 (1948); on the side of the employee’s expressive interest to the detriment of that of the employer.6 I *33would construe § 31-51q so as to avoid that potential constitutional violation.
In addition, the jurisprudential background of § 31-51q, and the drastic consequences that the majority’s reading of the statute has in view of that background, support the conclusion that it was not intended to apply in the present case. This statute must be viewed against the background of the established jurisprudence regarding free expression in the workplace. Interpreting the statute so as to apply to speech by an employee at his private employer’s workplace necessarily imports into every employment relationship in the state that entire body of very complicated and fact sensitive constitutional jurisprudence. This, in turn, under the majority’s inteipretation, means that every employer in this state — large and small — would be well advised to consult with a constitutional lawyer before disciplining any employee for any workplace conduct arguably coming within any of the specified constitutional freedoms and rights. That recognition counsels strongly against a broad reading of the statute.
It requires the examination of only two cases to demonstrate this point. In Connick v. Myers, 461 U.S. 138, 140, 103 S. Ct. 1684, 75 L. Ed. 2d 708 (1983), the plaintiff was an assistant district attorney in New Orleans, and the defendant district attorney was her employer. Following a dispute between them regarding his desire to *34transfer her to a different section of the criminal court, the plaintiff had circulated to fifteen other assistant district attorneys a questionnaire soliciting their views concerning the office transfer policy, office morale, the need for a grievance committee, the level of confidence in supervisors, and whether employees felt pressured to work in certain political campaigns.7 Id., 141. The defendant discharged the plaintiff because of her refusal to accept the transfer and because he considered the distribution of the questionnaire to be an act of insubordination. Id. The plaintiff brought an action against the defendant under 42 U.S.C. § 1983, claiming that he had discharged her for exercising her constitutional right to free speech. Id.
The United States Supreme Court, in a five to four decision, analyzed the case as follows. First, as a general matter, the case required the court to arrive at “a balance between the interests of the [employee], as a citizen, in commenting upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.” (Internal quotation marks omitted.) Id., 142. Second, although the plaintiffs communication was not entirely without first amendment protection, there is also a “common-sense realization that government offices could not function if every employment decision became a constitutional matter.” Id., 143. Third, “[w]hen employee expression cannot be fairly considered as relating to any matter of political, social, or other concern to the community, government officials should enjoy wide latitude in managing their offices, without intrusive oversight by the judiciary in the name of the First Amendment.” Id., 146. Fourth, “[w]hether an employee’s speech addresses a matter of public concern must be determined by the content, *35form, and context of a given statement, as revealed by the whole record.” Id., 147-48. Applying these principles, the court concluded that, with one exception, the plaintiffs questionnaire did not address matters of public concern. Id., 149. The exception was the question that asked whether assistant district attorneys felt pressured to work in political campaigns “on behalf of office supported candidates,” which did relate to a matter of public concern. Id.
Because of this exception, however, it was then necessary for the court to engage in the process of balancing the state’s interest “in the effective and efficient fulfillment of its responsibilities to the public”; id., 150; against the employee’s interest in free expression. That balancing process, however, the court made clear, must be made on a case-by-case basis. The “State’s burden in justifying a particular discharge varies depending upon the nature of the employee’s expression. Although such particularized balancing is difficult, the courts must reach the most appropriate possible balance of the competing interests.” Id. Again, “the manner, time and place” of the employee’s expression must be weighed in that balance; id., 152; as well as “the context in which the dispute arose . . . .” Id., 153. Applying those very general principles, the court concluded that the defendant had been justified in discharging the plaintiff. Id., 154.
In Waters v. Churchill, 511 U.S. 661, 664, 114 S. Ct. 1878, 128 L. Ed. 2d 686 (1994), decided eleven years after Connick, the court was confronted with the question of “whether the Connick test should be applied to what the government employer thought was said, or to what the trier of fact ultimately determines to have been said.” The case involved the public employer’s reliance, in discharging the employee, on reports of certain statements purportedly made by the employee at work during a dinner break. Id.
*36In Waters, however, unlike Connick, there was not even a maj ority of the court to answer to that question. A plurality of the court, which included Justice O’Connor, joined by Chief Justice Rehnquist, and Justices Souter and Ginsburg, concluded that the test is what the employer thought was said, but only if the employer undertook an investigation and that investigation is determined later by the judicial fact finder — court or jury — to have been reasonable. Id., 677. Justice Souter, in a separate concurrence, added the proviso that “in order to avoid liability, the public employer must not only reasonably investigate [a] third-party report, but must also actually believe it.” Id., 682-83. Thus, in Justice Souter’s view, a “public employer violates the Free Speech Clause, that is, by invoking a third-party report to penalize an employee when the employer, despite the report and the reasonable investigation into it, believes or genuinely suspects that the employee’s speech was protected in its entirety or in that part on which the employer purports to rely in taking disciplinary action; or if the employer invokes the third-party report merely as a pretext to shield disciplinary action taken because of protected speech the employer believes or genuinely suspects that the employee uttered at another time.” Id., 683. In another concurring opinion, Justice Scalia, joined by Justices Kennedy and Thomas, concurred in the judgment, but disagreed with the requirement of a reasonable investigation that the plurality had imposed. Id., 686.
The point of this discussion is not to comment on the policy choice of whether a private employer should be subject to the same rules as is a public employer. That choice is for the legislature, not this court, to decide. These cases illustrate, however, that we should be cautious about interpreting our statute in such a way that would have the potential to embroil every private employer that finds the need to discipline or discharge *37an employee for workplace misconduct arguably involving the employee’s expressive conduct, in the factual and legal complexities involved in reaching these employment decisions.8 We should not interpret § 31-51q so as to contemplate such drastic consequences without a clear indication of legislative intent to do so.
Finally, the legislative history of § 31-51q is, at best, ambiguous. There is no record of any committee hearings on the bill that eventually became § 31-51q. The debate in the House of Representatives is generally consistent with the view of the statute that I have articulated.9 The debate in the Senate, however, although *38also consistent with that view, does offer some slight support for a broader interpretation of the statute.10 I *39do not read this history, however, to suggest that § 31-51q was intended to apply to expressive conduct by a *40private employee that is not itself “guaranteed by” either the first amendment or article first, but that would be so guaranteed if it were engaged in by a governmental employee. Therefore, I do not regard this ambiguous legislative history as sufficient to overcome the generally understood meaning of the legislative language, the notion that the legislature should not be presumed to be uninformed about the subject matter of its own legislation, the principle that legislation should be interpreted so as to avoid rather than to raise serious constitutional questions, and the drastic implications of the jurisprudential background of the legislation.
I would, therefore, affirm the judgment of the trial court granting the motion to strike on the ground that § 31-51q does not apply to the facts alleged in the plaintiffs complaint.

 General Statutes § 31-51q provides: “Any employer, including the state and any instrumentality or political subdivision thereof, who subjects any employee to discipline or discharge on account of the exercise by such employee of rights guaranteed by the first amendment to the United States Constitution or section 3, 4 or 14 of article first of the Constitution of the state, provided such activity does not substantially or materially interfere with the employee’s bona fide job performance or the working relationship between the employee and the employer, shall be liable to such employee for damages caused by such discipline or discharge, including punitive damages, and for reasonable attorney’s fees as part of the costs of any such action for damages. If the court determines that such action for damages was brought without substantial justification, the court may award costs and reasonable attorney’s fees to the employer.”


 Title 42 of the United States Code, § 1983, provides in relevant part: “Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress. . . .”


 Thus, for example, had the plaintiff in this case engaged in expressive activity on public property, such as participating in apeaceful demonstration on a town green against the war with Iraq, or had he refused to comply with a governmental demand that he display the American flag, whether on public or his own private property; see, e.g., Wooley v. Maynard, 430 U.S. 705, 717, 97 S. Ct. 1428, 51 L. Ed. 2d 752 (1977) (New Hampshire constitutionally may not enforce criminal sanctions against persons for refusal to display state motto “ ‘Live Free or Die’ ” upon vehicle license plates); his employer could not, consistent with § 31-51q, have disciplined or discharged him based on that activity, because he would have been exercising rights guaranteed to him by the first amendment and article first.


 The Massachusetts Civil Rights Act provides for a private civil action for equitable relief and damages for any person whose enjoyment of any rights secured by either the federal or state constitution has been interfered with, by threats, intimidation or coercion, by “any person or persons, whether or not acting under color of law . . . (Emphasis added.) Mass. Gen. Laws c. 12, §§ 11H, 11I (1986). Relying principally on the italicized language, the Massachusetts Supreme Judicial Court has held that the legislature “intended to incorporate a proscription on private acts in deprivation of secured constitutional rights,” and that the statute applies to conduct between purely private parties. Bell v. Mazza, 394 Mass. 176, 181-82, 474 N.E.2d 1111 (1985). In Phelps v. President & Trustees of Colby College, 595 A.2d 403, 405-406 (Me. 1991), the Maine Supreme Judicial Court construed an identical statute, the Maine Civil Rights Act; 5 Me. Rev. Stat. Ann. §§ 4681 through 4683 (West Sup. 1990); to protect expressive rights only against governmental, not private, interference.


 I note in this connection that the legislature has enacted a panoply of other statutes that protect employees from retaliatory conduct by their employers for conduct of the employee both on and off the worksite, but that do not embroil the state in aligning itself on the side of one person’s right of expression against that of another. See, e.g., General Statutes § 2-3a (where employee serves in state legislature); General Statutes § 31-51m (where employee reports violation of law by employer); General Statutes §§ 31-40k and 31-40o (where employee seeks information regarding toxic substances at workplace); General Statutes § 31-290a (where employee files claim for workers’ compensation benefits); General Statutes § 31-379 (where employee files complaint regarding violation of Occupational Safety and Health Act); General Statutes § 51-247a (where employee serves as juror); General Statutes § 52-361a (j) (where employee becomes subject to wage execution); General Statutes § 53-303e (b) (where employee refuses to work on sabbath because of religious observance); General Statutes § 27-33 (where employee is engaged in military duty); General Statutes § 28-17 (where employee engages in civil preparedness or becomes eligible for induction into armed services).


 Consider another example. Assume that aprivate employee, whose workstation is an isolated cubicle, displays in his cubicle in such a way that only he can see it, a swastika, or perhaps a bumper sticker favoring a Ku Klux Klan candidate for public office. Assume further that it does not interfere *33with his job performance, and that for all practical purposes he works alone, so that there is no viable claim that the display will interfere with his relationship with his employer. Nonetheless, his employer demands that he remove it, solely because the employer does not want that kind of expression anywhere on his property, and when the employee refuses, the employer discharges him. Applying the statute as the majority in the present case would have us do could require us to force the employer to have his property bear an expression that he does not want, thereby favoring the employee’s right of expression over that of the employer. At the least, this would raise serious constitutional concerns, and at the most, it would be a clear violation of the employer’s right of expression. See Wooley v. Maynard, 430 U.S. 705, 717, 97 S. Ct. 1428, 51 L. Ed. 2d 752 (1977).


 The district attorney in New Orleans is an elected official. Connick v. Myers, supra, 461 U.S. 149.


 A11 hough the present case involves a large corporate employer, which may well have full-time counsel available to advise it regarding disciplinary or discharging decisions, the statute applies to “any employer” in the state. Thus, the same complex rules would apply to small businesses such as the sole shareholders of Joe’s Pizza, Inc.; see Joe’s Pizza, Inc. v. Aetna Life & Casualty Co., 236 Conn. 863, 864, 675 A.2d 441 (1996); if they wanted to discipline their pizza delivery boy for his refusal to wear a uniform with a small American flag patch on the shoulder. I simply do not think that the legislature intended such a result when it enacted § 31-51q.


 In his remarks on the floor of the House, Representative Richard D. Tulisano stated: “Mr. Speaker, this legislation would establish a cause of action for individuals against employers who may be disciplined because of exercising of their first amendment rights. This makes it clear that they do have in fact a cause of action against an employer, and that is exercise of rights which have no way to do with job performance, or on the job, or interfering with their employment. I would move its passage. I think it’s important for us to put on the books, legislation which indicates that we are in favor of freedom of speech, freedom of religion, and freedom of the press, and this is our one way of protecting those rights of individuals, so they do not have to be afraid to express themselves because of fear of job loss.” 26 H.R. Proc., Pt. 15, 1983 Sess., p. 5289. Representative Tulisano also referred to an individual who was improperly “discharged because of [the employee’s] First Amendment rights”; id., p. 5319; and to a cause of action “for individuals who are unjustly fired because of exercising rights protected by the Connecticut and the United States Constitution. . . .” 26 H.R. Proc., Pt. 26, 1983 Sess., pp. 9091-92.
It is true that Representative Tulisano, in his first set of remarks, used the phrase “on the job.” Read in context, however, that phrase is simply consistent with the rest of that passage, the thought of which is that an employee should not be disciplined for the exercise of his “first amendment rights,” when that exercise does not affect his performance on the job.


 The following colloquy occurred between Senator Howard T. Owens, Jr., and three opponents of the bill, namely, Senators Eugene A. Skowronsld, John G. Matthews and Anne P. Streeter.
“Senator Owens: This bill, Mr. President, would make any employer, including the state or any municipality, liable to any employee who is disciplined or discharged because such employee exercises under rights guaranteed by the First Amendment to the United States Constitution unless such activity substantially interfered with the employee’s bona fide job performance, the liability would be for damages including punitive damages and reasonable attorney’s fees. . . .
“Senator Skowronsld: Thank you, Mr. President. Mr. President, a question through you to Senator Owens.
“The President: You may proceed.
“Senator Skowronsld: Senator Owens, what have been the instances or examples of such discharge in the State of Connecticut that would require passage of this bill which I think has many, many potential problems to it?
“The President: Senator Owens.
“Senator Owens: Mr. President, through you, in some instances private sector employees have been able to speak without fear of retribution. However, in many areas involving federal occupational safety laws, involving labor affairs where complaints have been made, there have been effects borne out on the employees. I hope that answers your question, Senator Skowronski.
“The President: Senator Skowronsld.
“Senator Skowronsld: Only partly, Mr. President. Have there been cases of discharges and disciplines? Have they been numerous? Through you, to Senator Owens.
“The President: Senator Owens, he has a second question, he wants to know the degree in which there have been any incidents, a more thorough explanation and definition of this.
“Senator Owens: Sometimes, there is not always serious abuses and there might not be a proliferation of complaints coming in, but in order to make sure that the rights are protected under the Constitution of the United States, and also under our State Constitution, we have to make sure that there is a warning and a safeguard going out. So that’s why it makes it a very excellent bill.
“The President: Senator Skowronsld.
"Senator Skowronsld: Thank you, Mr. President. Mr. President, I rise to oppose the bill because I think it really has the potential for creating many, many problems. We are talking about the exercise of First Amendment rights, some of the broadest rights we have the Freedom of Speech, in particular. I think it is going to really create strain and uncertainty in the labor-management area and in the employer-employee relationship to pass this law and to say that someone can’t be disciplined or discharged for *39exercising their right of free speech. I would assume this may give anyone the right to say anything to his employer or any other employee and say, well, I’m just exercising my right of free speech even though the exercise of that right of free speech may have a very adverse impact on the orderly operation of the business, and on the relationship between the employer and the employee. And this is not only going to apply to private industry but it is going to apply to all of our municipalities in the state itself, and I don't think that we should create this land of or open this kind of a can of worms unless there is a substantial showing that a problem exists out there wherein employers or the state or our towns are disciplining or discharging unfairly employees for exercising their First Amendment rights. I don’t think there is such a showing here, and I think that this is just going to create a lot of problems in the workplace for no good reason. So for that reason, I would oppose the bill and ask for a roll call vote.
“The President: Senator Matthews.
“Senator Matthews: Thank you Mr. President. I rise in support of Senator Skowronski’s position on the bill. It seems to me that what we have here, as I think has been touched upon, is you have the First Amendment under the Federal Constitution which indicates there are certain elements which are available and free, ah, it doesn’t seem to be necessary that we now have to identify that again in the state statutes by providing the kind of a bill that we have here which does, as it has been pointed out, restrict, in my mind at least, a lot of potential employer-employee relationships which already are being tied down severely. I am not going to go into further detail because I think most of the ideas have been expressed. I think that we don’t need this bill in the sense that it is indicated in the comments of Senator Owens. I think it is a bill which just adds something more to something that is already in existence through the Federal First Amendment of the Constitution.
“The President: Will you remark further? Senator Streeter.
“Senator Streeter: Mr. President, I also rise to oppose this bill for the same reasons that Senator Skowronski outlined. It seems to me that we have the Federal First Amendment right to cover the general aspect and yesterday we passed the whistle blowing legislation which does guarantee that an employee who is trying to speak out against some sort of an injustice within his workplace does have that guarantee. And in the absence of any dramatic incidents as has been told to us about the need for this kind of legislation, I think it would be far better for us to deny it.” 26 S. Proc., Pt. 11, 1983 Sess., pp. 3597-603.
I note in this regard that Senator Owens’ references to complaints involving the federal occupational safety laws and “labor affairs,” although referring to work related matters, do not necessarily involve statements made by employees at the workplace. Furthermore, those references were immediately followed by Senator Owens’ reference to “rights . . . protected under *40the Constitution of the United States, and also under our State Constitution,” both of which involve protection only against governmental, and not private, infringement.
With respect to the comments of Senators Skowronski, Matthews and Streeter, I note that we do not ordinarily weigh heavily the remarks of opponents of a bill in determining its legislative intent because opponents may be motivated to point out difficulties that may arise if the legislative language is subsequently interpreted in a way contrary to the intent of its sponsors. Furthermore, the sponsors’ lack of a response to the opponents’ arguments is consistent with the view that, because the statute was not intended to reach beyond the constitutional rights as generally understood, the difficulties raised by the opponents were not valid.
Thereafter, moreover, Senator Joseph H. Harper, Jr., explained the bill in terms solely invoking rights guaranteed by the applicable constitutional provisions: “Yes. Mr. President. The bill would make any employer, including the state or any municipality, liable to any employee who is disciplined or discharged because such employee exercised any right guaranteed by the first amendment to the United States, that being freedom of speech, crafts, religion and assembly or of sections 3, freedom of religion, 4, freedom of speech and press or 14, right to assembly for redress of grievances and other proper purposes of the first article of the Connecticut Constitution unless such employee, unless such activity, substantially or materially interfered with the employee’s bonafide job performance or the working relationship between the employee and the employer. . . .” 26 S. Proc., Pt. 13,1983 Sess., p. 4409.